Citation Nr: 1619784	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-10 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for service-connected left hip osteoarthritis, status post total hip arthroplasty, including a rating in excess of 10 percent prior to September 6, 2010, and a rating in excess of 30 percent from October 1, 2011.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, in which the RO assigned a temporary total rating for service-connected left hip osteoarthritis from September 7, 2010 through September 30, 2011, after which a 30 percent rating was assigned from October 1, 2011.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In October 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  At that time, the appeal included the issues of entitlement to service connection for sleep apnea and a gastrointestinal disability and entitlement to an increased rating for the service-connected left hip disability.  In a February 2016 rating decision, the AOJ awarded service connection for irritable bowel syndrome and obstructive sleep apnea, which was considered a full grant of the benefits sought with respect to both of those claims.  Therefore, only the issue of entitlement to an increased rating for the left hip disability remains on appeal.  

The AOJ has completed all requested development with respect to the left hip claim and returned the appeal to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As for the characterization of the claim on appeal, the Board notes that the Veteran filed his claim seeking an increased rating for the left hip disability in June 2010.  Because the AOJ assigned the temporary total rating effective September 7, 2010, the Board must consider whether he is entitled to a rating in excess of 10 percent prior to September 7, 2010, to include the one year look back period prior to the date of receipt of the claim, and whether his left hip disability warrants a rating in excess of 30 percent from October 1, 2011, after the expiration of the temporary total rating.  Accordingly, the issue on appeal is characterized as shown on the title page of this decision.  


FINDINGS OF FACT

1.  For the period prior to September 7, 2010, the Veteran's service-connected left hip osteoarthritis was manifested by pain and decreased range of motion, including flexion limited to 110 degrees, extension to 25 degrees, adduction to 20 degrees, abduction to 30 degrees, and external and internal rotation to 50 and 35 degrees, respectively, including as a result of pain or other functional impairment.  There was no evidence that the left hip disability was manifested by flail joint or any impairment of the femur including malunion, fracture of the surgical neck, or fracture of the shaft or anatomical neck.  

2.  Since October 1, 2011, the Veteran's service-connected left hip osteoarthritis has been manifested by pain and decreased range of motion, including flexion limited to no less than 90 degrees and extension to more than five degrees, including as a result of pain and after repetitive motion.  There was no evidence of abduction lost beyond 10 degrees, adduction limited to where he could not cross his legs, and rotation limited to where he could not toe out more than 15 degrees.  There was also no evidence of fracture of the surgical neck, fracture of the shaft or anatomical neck or flail joint.  

3.  Since October 1, 2011, there is evidence of a post-surgical scar on the lateral aspect of the left hip that is not unstable or with a total area of greater than 39 square centimeters.  The scar was painful to deep palpation at the November 2011 VA scars examination but there was no evidence of pain during VA treatment on October 25, 2013, at the January 2015 Board hearing, or at the January 2016 VA examination.  



CONCLUSIONS OF LAW

1.  For the period prior to September 7, 2010, the criteria for a disability rating in excess of 10 percent for left hip osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253, 5255 (2015).

2.  From October 1, 2011, the criteria for a disability rating in excess of 30 percent for left hip osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253, 5255 (2015).

3.  From October 1, 2011 to October 24, 2013, the criteria for a 10 percent rating, but no higher, for painful left hip scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that is relevant to his/her entitlement to increased compensation.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, in an August 2009 pre-rating letter, the AOJ notified the Veteran that, to substantiate a claim for increased compensation, the evidence must demonstrate a worsening or increase in the severity of the disability.  The notice provided examples of the types of evidence that are relevant to establishing entitlement to increased compensation and also informed the Veteran of his and VA's respective responsibilities in obtaining such evidence and information.  The letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Based on the foregoing, the Board finds VA has satisfied its duty to notify the Veteran with respect to the claim decided herein.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim, as the claims file contains his service treatment and personnel records, all post-service treatment records identified by the record and the Veteran, and his statements in support of his increased rating claim.  

Additionally, the Veteran has been afforded several VA examinations in conjunction with the claim on appeal, including in August 2009, September 2010, November 2011, and January 2016.  Neither the Veteran nor his representative have alleged that the examinations are inadequate for rating purposes, and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left hip disability, as they include interviews with the Veteran, a review of the record, and a full examination that addresses the relevant rating criteria.  Furthermore, the Veteran has not alleged and the evidence does not reflect that his service-connected disability has increased in severity since the last VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Moreover, in January 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2015 hearing, the undersigned Veterans Law Judge noted the issues then on appeal and information was solicited regarding the nature, severity, and frequency of the Veteran's service-connected left hip disability, including the affect the disability has on his daily life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In fact, the hearing discussion revealed the need for an updated VA examination, which was requested in the subsequent remand along with updated private and VA treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the October 2015 remand directives.  Indeed, the AOJ requested that the Veteran identify any non-VA treatment providers who treated his left hip disability and, while the Veteran did not identify any such non-VA providers, the AOJ obtained his outstanding VA treatment records dated from January 2012 to November 2015.  The Veteran was also provided a VA examination to evaluate the current severity of his left hip disability in January 2016.  Therefore, the Board finds that the AOJ has substantially complied with the October 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected left hip disability is currently evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5251-5003.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  With respect to the diagnostic codes assigned for the service-connected left hip disability, the first four digits, 5251, represent the diagnostic code for rating limitation of extension of the thigh, while the second four digits, 5003, represent the diagnostic code used to rate traumatic arthritis.   

Despite the foregoing, review of the November 2011 rating decision reflects that the AOJ assigned the increased 30 percent rating pursuant to the criteria of DC 5255, which provides the criteria for malunion of the femur.  Regardless, the Board will consider whether the Veteran warrants an increased rating prior to September 7, 2010 and from October 1, 2011 under all potentially applicable diagnostic codes, including DCs 5003, 5251, and 5255.  

Under DC 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the hip is evaluated under DCs 5251, 5252, and 5253.  Under DC 5251, limitation of extension of the thigh to five degrees warrants assignment of a 10 percent rating.  No higher rating is available under this code.  Under DC 5252, limitation of flexion of the thigh warrants a 10 percent rating when limited to 45 degrees, a 20 percent rating when limited to 30 degrees, a 30 percent rating when limited to 20 degrees, and a 40 percent rating when limited to 10 degrees.  Diagnostic Code 5253 provides rating criteria for limitation of motion in abduction, adduction, and rotation.  

Under DC 5255, impairment of the femur warrants the following ratings: a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability, a 20 percent rating is assigned for malunion with moderate knee or hip disability, and a 30 percent rating is assigned for malunion with marked knee or hip disability.  See 38 C.F.R. §§ 4.2, 4.6 (2015).  A 60 percent rating is assigned for fracture of the surgical neck of the femur with false joint.  With fracture of the shaft or anatomical neck of the femur, a 60 percent rating is assigned with nonunion, without loose motion, and weight bearing preserved with aid of a brace, while an 80 percent rating is assigned for nonunion, with loose motion (spiral or oblique fracture).  

Service treatment records (STRs) show the Veteran was treated for and diagnosed with osteoarthritis of the left hip during service.  He submitted a claim for service connection for a left hip disability in September 2007 and, in a March 2008 rating decision, the AOJ granted service connection for osteoarthritis of the left hip and assigned an initial 10 percent disability rating, effective September 1, 2007. 

The Veteran disagreed with the initial disability rating assigned to his service-connected left hip disability but he did not perfect an appeal by submitting a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).  Accordingly, the March 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

In June 2010, the Veteran filed an informal claim seeking an increased rating for his service-connected left hip disability.  As noted, in a January 2011 rating decision, the RO assigned a temporary total rating for the left hip disability from September 7, 2010 through September 30, 2011, and awarded a 30 percent rating, effective from October 1, 2011.  The Veteran disagreed with this determination and the current appeal ensued. 

Accordingly, the Board will consider the propriety of the rating assigned from June 2009 through September 7, 2010 (which includes the one year look back period prior to the receipt of the increased rating claim from which this appeal stems), and from October 1, 2011, excluding from consideration the period during which a temporary total rating was assigned for the left hip disability, with additional consideration as to whether any further staged rating is warranted.  

The pertinent evidence of record consists of VA examination reports dated August 2009, September 2010, November 2011, and January 2016, VA treatment records dated from July 2009 to November 2015, and statements submitted by the Veteran and his representative in support of his claim.  

Throughout the appeal, the Veteran has asserted that his left hip disability warrants a higher disability rating than currently assigned both before and after the period during which the temporary total rating is assigned.  

VA treatment records generally document the Veteran's complaints of left hip pain.  In November 2009, the Veteran reported that his left hip pain radiated to his calf and he also reported experiencing some numbness and tingling in both feet.  Notably, however, the VA treatment records do not contain any additional complaints of similar radicular or neurologic symptoms.  See VA treatment records dated July 2009, October 2010, and August and October 2013.  In November 2009, the examining physician noted the Veteran had an antalgic gait with decreased range of motion in his left hip and groin pain on external rotation, although his quads and calves were strong.  However, in October 2013, the Veteran demonstrated normal gait and his range of motion was within normal limits in all planes of excursion, with no complaints of pain.  

During the August 2009 VA examination, the Veteran reported having left hip pain with decreased range of motion in the left leg.  The Veteran denied using crutches, a brace, or a cane and he reported working in an office, although he reported being limited in his activities of daily living, particularly yard work.  Objective examination revealed the Veteran had an impaired gait with a mild limp but there was no evidence of weakness, lack of endurance, or tenderness.  There was evidence of left hip pain with movement and on weight-bearing, but the Veteran denied experiencing flare-ups of pain.  The Veteran was able to demonstrate flexion to 110 degrees, while his extension was limited to 25 degrees, adduction limited to 20 degrees, abduction limited to 30 degrees, and his external and internal rotation were limited to 50 and 35 degrees, respectively.  

At the September 2010 VA examination, the Veteran's gait was normal and there was no evidence of abnormal weight-bearing.  He was able to demonstrate flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, and external and internal rotation to 60 and 40 degrees, respectively.  Repetitive motion did not result in any decrease in range of motion.  The Veteran reported that he worked full-time as a Veteran's counselor and he reported having lost two weeks of work during the last 12 months due to attending rehabilitation after left hip surgery.  [The Board notes that the September 2010 VA examination was conducted approximately one week after his left hip surgery.  Because the examination was conducted during the period when the temporary total rating was assigned, the findings from that examination will not be considered in determining the appropriate rating assignable in this case.]

During the November 2011 VA examination, the Veteran reported having pain and soreness in his left hip, which he rated 2-3 out of 10.  He reported that, while his pain occurred on a daily basis, it had improved since surgery but worsened with aggressive walking.  The Veteran reported having flare-ups of pain two times in the past year that occurred after strenuous activity and resulted in increased, prolonged pain that limited his activity until it resolved.  Objective examination revealed tenderness to palpation but his muscle strength was normal in hip flexion, abduction, and extension.  The examiner noted there was no evidence of ankyloses, malunion or nonunion of the femur, flail hip, or leg length discrepancy.  

The Veteran was able to demonstrate flexion to 100 degrees and extension to more than five degrees, both without any objective evidence of painful motion.  The examiner noted that abduction was not lost beyond 10 degrees, adduction was not limited to where he could not cross his legs, and rotation was not limited to where he could not toe out more than 15 degrees.  Repetitive motion resulted in flexion being limited to 90 degrees but there was no additional limitation in extension, abduction, adduction, or rotation.  The examiner noted that the Veteran's painful motion resulted in functional limitation and impairment in his left hip.  He also stated that the Veteran's left hip disability impacted his ability to work, as he experienced pain with strenuous activity, including with walking and using stairs.  The Veteran reported that he had taken three to four days off due to pain but he stated that he was able to complete his job without assistance.  In this regard, the examiner noted that, other than persistent pain, his left hip disability had improved since surgery with increased endurance with activity.  

There was a post-surgical scar on the lateral aspect of the left hip that measured 12.5 by .5 cm, which was painful on deep palpation but was, otherwise, well-healed, linear, not unstable or adherent to underlying tissue or muscle, or manifested by frequent loss of covering of the skin over the scar.  The examiner noted the left hip scar did not result in limitation of function and impact the Veteran's ability to work.  

During the January 2016 VA examination, the Veteran reported having constant, daily achiness, and stiffness in his left hip, which was worse with cold and damp weather, as well as with weight-bearing.  The Veteran rated his left hip pain at 2-3 out of 10, but he reported having flare-ups to 7-8 out of 10 with overuse and increased weight-bearing, physical activity, and weather changes, which last a couple of days.  The Veteran denied having any sensory deficits in his left lower extremity.  The examiner noted that the Veteran's functional loss and impairment included pain with prolonged walking, standing and sitting, stair climbing, getting into and out of chairs, weather changes, and weight-bearing.  He further noted that additional factors contributing to the Veteran's disability included less movement than normal, disturbance of locomotion, and interference with sitting and standing.  

Objective examination revealed normal muscle strength in hip flexion, extension, and abduction and there was no evidence of muscle atrophy.  There was also no evidence of malunion or nonunion of the femur, flail joint, or leg length discrepancy.  The Veteran was able to demonstrate normal motion in flexion to 125 degrees, abduction to 45 degrees, adduction to 25 degrees, and external rotation to 60 degrees, but his motion was limited in extension to 20 degrees and internal rotation to 30 degrees.  Indeed, there was no evidence of ankyloses and repetitive motion did not reveal any additional loss of function or range of motion.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during repeated use or during flare-ups.  However, the examiner stated that the Veteran's left hip disability impacted his ability to work, as pain, stiffness, and decreased exercise tolerance was worse with prolonged standing, walking, sitting, using chairs or stairs, weight-bearing, or weather changes.  

The examiner noted there was a well-healed surgical scar on the left lateral hip that measured 12 by 1 centimeters but the scar was not painful or unstable and did not measure more than 39 square centimeters.  

In sum, the pertinent evidence of record reflects that the Veteran's left hip disability has been manifested by constant pain with resultant limitation of motion, occasional flare-ups that result in increased pain and limited activity, and functional impairment, including difficulty with prolonged walking, sitting, weight-bearing, and using chairs or stairs.  There is no objective evidence that the Veteran's left hip disability is manifested by flail joint or any impairment of the femur including malunion, fracture of the surgical neck, or fracture of the shaft or anatomical neck.  

Turning to the merits of the left hip claim, the Board finds that the evidence dated prior to September 7, 2010 does not assist the Veteran in obtaining a rating higher than 10 percent under any potentially applicable diagnostic code.  At the outset, the Board notes that, prior to September 2010, the Veteran did not demonstrate limitation of extension, flexion, abduction, adduction, or rotation to warrant a higher or separate disability rating based upon limitation of motion under DCs 5251, 5252, or 5253.  Indeed, the pertinent evidence reflects that he demonstrated flexion to 110 degrees, extension to 25 degrees, adduction to 20 degrees, abduction to 30 degrees, and external and internal rotation to 50 and 35 degrees, respectively, all of which are noncompensable under the applicable diagnostic codes.  See August 2009 VA examination report.  

Albeit noncompensable, the pertinent evidence reflects that the Veteran experienced limited, painful motion in his left hip, which warrants a 10 percent rating under DC 5003.  However, a rating higher than 10 percent is not warranted under DC 5003 as his left hip disability only involves one major joint.  See 38 C.F.R. § 4.45.  Additionally, given the evidence of movement in all planes of excursion tested, there is no evidence of ankyloses in the left hip and, thus, DC 5250 is not for application in this case.  

As noted, the pertinent evidence does not reflect that the Veteran's left hip was manifested by flail joint or any impairment of the femur including malunion, fracture of the surgical neck, or fracture of the shaft or anatomical neck.  Therefore, DCs 5254 and 5255 do not assist him in obtaining a rating in excess of 10 percent prior to September 7, 2010.  

In evaluating the left hip disability prior to September 7, 2010, the Board has considered whether any higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  During the August 2009 VA examination, there was evidence of painful movement in the left hip, but there was no evidence of weakness or lack of endurance and the Veteran denied experiencing flare-ups of pain.  The pertinent VA treatment records also document the Veteran's complaints of left hip pain with resulting limited motion and antalgic gait.  Despite the foregoing, the Board notes that the 10 percent rating currently assigned is based upon evidence of painful, limited motion and the functional impairment caused thereby, and finds that the pertinent evidence does not reflect that the Veteran experienced any additional functional loss or impairment which would warrant a higher rating based upon DeLuca, supra, and the provisions of 38 C.F.R. §§ 4.40, 4.45 prior to September 7, 2010.  

Turning to the propriety of the rating assigned from October 1, 2011, the Board again notes that the AOJ assigned the 30 percent rating under DC 5255.  See January 2011 rating decision.  While there is no evidence of malunion of the left femur, it appears the AOJ awarded the 30 percent rating based upon a finding that the Veteran's left hip disability more nearly approximated a "marked left hip disability" as contemplated by DC 5255.  The Board will not disturb the AOJ's determination as to the 30 percent rating; however, the Board finds a rating higher than 30 percent is not warranted under DC 5255, as there is no evidence of fracture of the surgical neck or fracture of the shaft or anatomical neck to warrant a higher rating under that diagnostic code.  There is also no evidence of flail joint and, thus, DC 5254 is not for application in this case.  

The Board also finds that the pertinent evidence does not assist the Veteran in obtaining a rating higher than 30 percent or a separate, compensable rating under any potentially applicable diagnostic code.  Indeed, while the Veteran continued to demonstrate limited motion in his left hip, his flexion was limited to no less than 90 degrees and he was able to demonstrate extension to more than five degrees, including as a result of pain and after repetitive motion.  Additionally, the evidence dated from October 1, 2011 does not reflect that his rotation, adduction, or abduction were limited to the degree to warrant a compensable rating under DC 5253.  Indeed, there is no evidence showing the Veteran's abduction was lost beyond 10 degrees, adduction was limited to where he could not cross his legs, or rotation was limited to where he could not toe out more than 15 degrees.   Likewise, there is no lay or medical evidence of ankyloses of the left hip after October 1, 2011 and, thus, DC 5250 is not for application in this case.  

The Board has considered whether a rating higher than 30 percent may be granted based upon additional functional loss due to pain, weakness, excess fatigability, or incoordination, including during flare-ups.  See DeLuca, supra.  The pertinent evidence shows that the Veteran manifested limited, painful motion and that he endorsed having flare-ups of pain with prolonged activity.  However, the Board finds probative that the November 2011 VA examiner noted that the Veteran's left hip improved following surgery, with increased endurance with activity, and the January 2016 VA examiner specifically noted that pain, weakness, fatigability, or incoordination did not significantly limit his functional ability during repeated use or during flare-ups.  Accordingly, the Board finds that the functional loss or impairment experienced by the Veteran is contemplated by the 30 percent rating assigned from October 1, 2011, and that a rating in excess of 30 percent is not warranted under DeLuca, supra, or the provisions of 38 C.F.R. §§ 4.40, 4.45 during the time period in question.  

Based on the foregoing, the Board finds the preponderance of the evidence does not reflect that a rating in excess of 10 percent is warranted prior to September 7, 2010, or that a rating in excess of 30 percent is warranted from October 1, 2011 for service-connected left hip osteoarthritis.  

In evaluating this claim, the Board acknowledges that the Veteran believes that the disability on appeal has been more severe than the disability rating currently assigned reflects.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence detailed above provides detailed, specialized determinations relevant to the rating criteria and largely contemplates the Veteran's description of symptoms.  As such, the medical evidence is considered the most probative evidence with respect to the severity of the service-connected left hip disability and, as noted, does not support the assignment of a rating higher than 10 percent prior to September 7, 2010 or a rating higher than 30 percent from October 1, 2011.  

The Board has considered whether the Veteran may be assigned a separate compensable rating for the surgical scar on his lateral left hip.  The evidence dated after October 1, 2011 shows that the Veteran's left hip scar is well-healed, measures approximately 12 by 1 centimeters, and is not unstable.  The evidence varies as to whether the left hip scar is painful, however, as the scar was painful to deep palpation at the November 2011 VA scars examination but there was no evidence of pain at the January 2016 VA examination.  In this regard, the Board finds probative that the November 2011 VA examiner noted that the pain associated with the left hip scar was episodic in nature and worse with touching the scar or sitting.  Notably, however, the Veteran did not report that his left hip scar was painful during VA treatment on October 25, 2013 or at the January 2015 Board hearing.  

Under Diagnostic Code 7801 scars, not of the head, face, or neck, that are deep and nonlinear, provides: that areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; that areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; that areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; and that areas of at least 144 square inches (929 sq. cm.) or greater, warrant a 40 percent rating. 38 C.F.R. § 4.118.

Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation.  Under Diagnostic Code 7805, scars are to be rated in relation to function of the affected part.

Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that a staged 10 percent rating is warranted for the painful left hip scar from October 1, 2011 to October 24, 2013 under 38 C.F.R. § 4.118, DCs 7804 (2015).  A rating in excess of 10 percent is not warranted under any other Diagnostic Code pertaining to scars as the left hip scar is not in a location or of a size so as to warrant a higher rating.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.  

The Board has considered whether additional staged ratings should be assigned for the Veteran's left hip disability; however, further staged ratings are not appropriate in this case, as the manifestations of the Veteran's left hip disability have remained relatively stable prior to September 7, 2010, and after October 1, 2011.  Indeed, the Board notes that, while the Veteran's range of motion has remained limited throughout the appeal, there is no indication of any significant decrease in range of motion or overall functional impairment that warrants a higher rating, even with consideration of pain and other factors.  Therefore, the ratings currently assigned contemplate the functional impairment experienced by the Veteran with respect to his left hip disability.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left hip osteoarthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's left hip symptomatology is fully addressed by the rating criteria under which such disabilities are rated, as the ratings currently assigned contemplate his arthritis, painful motion, and additional functional limitation.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left hip disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional hip impairment that has not been attributed to the service-connected left hip disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the medical evidence of record reflects that the Veteran's left hip disability impacts his ability to work, as VA physicians have noted that his left hip pain, stiffness, and decreased exercise tolerance impacts his ability to perform prolonged standing, walking, sitting, or weight-bearing.  See VA examination repots dated November 2011 and January 2016.  However, the Veteran has not alleged that he is actually or effectively rendered unable to obtain or retain substantially gainful employment as a result of his left hip disability and the Board finds probative that the medical professionals who have evaluated the Veteran have merely opined that his disabilities would impair her ability to work, as opposed to preclude employment all together.  In fact, the Board finds probative that the Veteran has maintained full-time employment throughout the appeal period.  Under these circumstances, a claim for a TDIU due to service-connected left hip osteoarthritis has not been raised, and need not be considered in connection with the current claim for increase.

In conclusion, and based on the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected left hip osteoarthritis warrants a rating in excess of 10 percent prior to September 7, 2010 or a rating in excess of 30 percent from October 1, 2011 under any applicable Diagnostic Code.  The evidence does, however, support the award of a 10 percent rating for a painful left hip scar from October 1, 2011 to October 24, 2013.  In making these determinations, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).


ORDER

Prior to September 7, 2010, a rating in excess of 10 percent for left hip osteoarthritis is denied.

From October 1, 2011, a rating in excess of 30 percent for left hip osteoarthritis is denied.

From October 1, 2011 to October 24, 2013, a 10 percent disability rating, but no higher, for a painful left hip scar is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


